Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 4, 2000, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant’s request for a hearing was untimely.
By initial determination dated and mailed June 4, 1999, claimant was informed that she was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause and was charged a recoverable overpayment of $652. Claimant admitted receiving the determination shortly after it was mailed but did not request a hearing until December 7, 1999. Inasmuch as claimant did not offer a reasonable excuse for failing to request an administrative hearing within the 30-day statutory time period set forth in Labor Law § 620 (1) (a), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s request for a hearing was untimely (see, Matter of Kraft [Commissioner of Labor], 260 AD2d 885; Matter of McGee [Commissioner of Labor], 256 AD2d 710, lv denied 93 NY2d 803).
Crew III, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.